

116 S4422 IS: Connecting Minority Communities Act of 2020
U.S. Senate
2020-08-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4422IN THE SENATE OF THE UNITED STATESAugust 4, 2020Mr. Wicker (for himself and Mr. Scott of South Carolina) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo establish the Office of Minority Broadband Initiatives within the National Telecommunications and Information Administration, and for other purposes.1.Short titleThis Act may be cited as the Connecting Minority Communities Act of 2020.2.DefinitionsIn this Act—(1)the term anchor community means any area that— (A)is not more than 30 miles from a historically Black college or university, a Tribal College or University, or a Hispanic-serving institution; and(B)has an estimated median annual household income of not more than 250 percent of the poverty line, as that term is defined in section 673(2) of the Community Services Block Grant Act (42 U.S.C. 9902(2)); (2)the term Assistant Secretary means the Assistant Secretary of Commerce for Communications and Information; (3)the term broadband internet access service has the meaning given the term in section 8.1(b) of title 47, Code of Federal Regulations, or any successor regulation;(4)the term Commission means the Federal Communications Commission;(5)the term connected device means a laptop computer, tablet computer, or similar device that is capable of connecting to broadband internet access service;(6)the term Director means the Director of the Office;(7)the term eligible equipment means—(A)a Wi-Fi hotspot;(B)a modem;(C)a router;(D)a device that combines a modem and router; (E)a connected device; or(F)any other equipment used to provide access to broadband internet access service;(8)the term eligible recipient means—(A)a historically Black college or university;(B)a Tribal College or University; (C)a Hispanic-serving institution; or(D)a consortium led by a historically Black college or university, a Tribal College or University, or a Hispanic-serving institution that also includes—(i)an elementary or secondary school;(ii)a library; (iii)a minority business enterprise; or(iv) an organization described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code; (9)the term Hispanic-serving institution has the meaning given the term in section 502(a) of the Higher Education Act of 1965 (20 U.S.C. 1101a(a)); (10)the term historically Black college or university has the meaning given the term part B institution in section 322 of the Higher Education Act of 1965 (20 U.S.C. 1061);(11)the term minority business enterprise has the meaning given the term in section 1400.2 of title 15, Code of Federal Regulations, or any successor regulation;(12)the term Office means the Office of Minority Broadband Initiatives established pursuant to section 3(a);(13)the term Pilot Program means the Connecting Minority Communities Pilot Program established under the rules promulgated by the Assistant Secretary under section 5(a);(14)the term Task Force means the Connecting Minority Communities Task Force established under section 4(a); and(15)the term Tribal College or University has the meaning given the term in section 316(b) of the Higher Education Act of 1965 (20 U.S.C. 1059c(b)).3.Office of Minority Broadband Initiatives(a)EstablishmentNot later than 180 days after the date of enactment of this Act, the Assistant Secretary shall establish within the National Telecommunications and Information Administration the Office of Minority Broadband Initiatives.(b)DirectorThe Office shall be headed by the Director of the Office of Minority Broadband Initiatives, who shall be appointed by the Assistant Secretary.(c)DutiesThe Office, acting through the Director, shall—(1)collaborate with Federal agencies that carry out broadband internet access service support programs to determine how to expand access to broadband internet access service and other digital opportunities in anchor communities; (2)collaborate with State, local, and Tribal governments, historically Black colleges or universities, Tribal Colleges or Universities, Hispanic-serving institutions, and stakeholders in the telecommunications, education, business, and technology fields to—(A)promote—(i)initiatives relating to broadband internet access service connectivity for anchor communities; and(ii)digital opportunities for anchor communities;(B)develop recommendations to promote the rapid, expanded deployment of broadband internet access service to unserved historically Black colleges or universities, Tribal Colleges or Universities, Hispanic-serving institutions, and anchor communities, including to senior citizens and veterans who live in anchor communities;(C)promote activities that would accelerate the adoption of broadband internet access service (including any associated equipment or personnel necessary to access and use that service, such as modems, routers, devices that combine a modem and a router, Wi-Fi hotspots, and connected devices)— (i)by historically Black colleges or universities, Tribal Colleges or Universities, and Hispanic-serving institutions; and (ii)within anchor communities;(D)upon request, provide assistance to historically Black colleges or universities, Tribal Colleges or Universities, Hispanic-serving institutions, and leaders from anchor communities with respect to navigating Federal programs dealing with broadband internet access service;(E)promote digital literacy skills, including by providing opportunities for virtual or in-person digital literacy training and education; and(F)explore how to leverage investment in infrastructure with respect to broadband internet access service to—(i)expand connectivity with respect to that service in anchor communities; (ii)encourage investment in communities that have been designated as qualified opportunity zones under section 1400Z–1 of the Internal Revenue Code of 1986; and(iii)serve as a catalyst for adoption of that service, so as to promote job growth and economic development and deployment of advanced mobile technologies;(3)assume any functions carried out under the Minority Broadband Initiative of the National Telecommunications and Information Administration, as of the day before the date of enactment of this Act; and(4)perform other duties, as designated by the Assistant Secretary.(d)Reports(1)In generalNot later than 1 year after the date on which the Assistant Secretary establishes the Office under subsection (a), and annually thereafter, the Assistant Secretary shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce of the House of Representatives a report that—(A)for the year covered by the report, details the work of the Office in expanding access to fixed and mobile broadband internet access service coverage— (i)at historically Black colleges or universities, Tribal Colleges or Universities, and Hispanic-serving institutions; and (ii)within anchor communities; and(B)identifies barriers to providing broadband internet access service— (i)at historically Black colleges or universities, Tribal Colleges or Universities, and Hispanic-serving institutions; and (ii)within anchor communities.(2)Public availabilityNot later than 30 days after the date on which the Assistant Secretary submits a report under paragraph (1), the Assistant Secretary shall, to the extent feasible, make that report publicly available. 4.Task Force(a)In generalThe Assistant Secretary shall establish the Connecting Minority Communities Task Force to advise the Office on matters relating to expanding broadband internet access service to historically Black colleges or universities, Tribal Colleges or Universities, Hispanic-serving institutions, and anchor communities.(b)Membership(1)In generalThe Task Force shall—(A)be composed of not more than 15 voting members— (i)who, subject to subparagraph (B), shall be selected by the Assistant Secretary; and(ii)1 of whom shall be designated by the Assistant Secretary as the Chair of the Task Force; and(B)include representatives (who shall be fairly balanced with respect to technologies, points of view, and fields represented) from—(i)historically Black colleges or universities;(ii)Tribal Colleges or Universities;(iii)Hispanic-serving institutions;(iv)anchor communities;(v)minority business enterprises;(vi)internet service providers, including regional or rural fixed and mobile broadband internet access service providers and telecommunications infrastructure providers;(vii)the electric cooperative industry;(viii)the satellite industry; (ix)State and local governments; and(x)civil rights organizations.(2)Period of appointment; vacancies(A)In generalEach member of the Task Force shall serve for a single term of 2 years.(B)VacancyAny vacancy in the Task Force—(i)shall not affect the powers of the Task Force; and(ii)shall be filled in the same manner as the original appointment.(C)Ex-officio memberThe Chairman of the Commission, or a designee of the Chairman, shall serve as an ex-officio, nonvoting member of the Task Force.(c)Applicability of Federal Advisory Committee ActThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply with respect to the Task Force or the activities of the Task Force.5.Connecting Minority Communities Pilot Program(a)Rules required(1)In generalNot later than 180 days after the date of enactment of this Act, the Assistant Secretary shall promulgate rules establishing the Connecting Minority Communities Pilot Program, the purpose of which shall be to provide grants to eligible recipients in anchor communities for the purchase of broadband internet access service or any eligible equipment, or to hire information technology personnel— (A)to facilitate educational instruction and learning, including through remote instruction; (B)in the case of an eligible recipient described in section 2(8)(D)(iii), to operate the minority business enterprise; or(C)in the case of an eligible recipient described in section 2(8)(D)(iv), to operate the organization.(2)ContentThe rules promulgated under paragraph (1) shall— (A)establish a method for identifying which eligible recipients in anchor communities have the greatest unmet financial needs;(B)ensure that grants under the Pilot Program are made— (i)to eligible recipients identified under the method established under subparagraph (A); and(ii)in a manner that best achieves the purposes of the Pilot Program;(C)provide that a recipient of a grant under the Pilot Program—(i)shall use eligible equipment for a purpose that the recipient considers to be appropriate, subject to any restriction provided in those rules (or any successor rules);(ii)if the recipient lends, or otherwise provides, eligible equipment to students or patrons, shall prioritize lending or providing to such individuals that the recipient believes do not have access to that equipment, subject to any restriction provided in those rules (or any successor rules); and(iii)may not sell or otherwise transfer eligible equipment in exchange for any thing (including a service) of value; and(D)include audit requirements that— (i)ensure that a recipient of a grant made under the Pilot Program uses grant funds in compliance with the requirements of this section and the overall purpose of the Pilot Program; and(ii)prevent waste, fraud, and abuse in the operation of the Pilot Program.(b)Fund(1)EstablishmentThere is established in the Treasury of the United States a fund to be known as the Connecting Minority Communities Fund.(2)Use of fundAmounts in the Connecting Minority Communities Fund established under paragraph (1) shall be available to the Assistant Secretary to provide support under the rules promulgated under subsection (a).(c)Interagency coordinationWhen making grants under the Pilot Program, the Assistant Secretary shall coordinate with other Federal agencies, including the Commission and the Department of Education.(d)Audits(1)In generalFor each of fiscal years 2021 and 2022, the Inspector General of the Department of Commerce shall conduct an audit of the Pilot Program according to the requirements established under subsection (a)(2)(D).(2)ReportAfter completing each audit conducted under paragraph (1), the Inspector General of the Department of Commerce shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce of the House of Representatives a report that details the findings of the audit.(e)Authorization of appropriationsThere is authorized to be appropriated to the Connecting Minority Communities Fund established under subsection (b) $100,000,000 for fiscal year 2020, which shall remain available until expended. (f)TerminationThe Pilot Program, including all reporting requirements under this section (except for the report required under subsection (g)), shall terminate on the date on which the amounts made available to carry out the Pilot Program are fully expended.(g)ReportNot later than 90 days after the date on which the Pilot Program terminates under subsection (f), the Assistant Secretary, after consulting with the Task Force and eligible recipients that received grants under the Pilot Program, shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce of the House of Representatives a report that—(1)describes the manner in which the Pilot Program was carried out;(2)identifies each eligible recipient that received a grant under the Pilot Program; and(3)contains— (A)information regarding the effectiveness of the Pilot Program; (B)recommendations regarding how the capacity of the Pilot Program could be expanded, including an expansion to include as institutions that are eligible to receive grants under the Pilot Program—(i)Alaska Native-serving institutions and Native Hawaiian-serving institutions, as those terms are defined in section 317(b) of the Higher Education Act of 1965 (20 U.S.C. 1059d(b)); and(ii)Asian American and Native American Pacific Islander-serving institutions, as that term is defined in section 320(b) of the Higher Education Act of 1965 (20 U.S.C. 1059g(b)); and(C)an estimate of the cost of funding the expansion described in subparagraph (B).